Citation Nr: 1145892	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the United States Marines Corps Reserve from April 1979 to November 1979.  There is no record of his having served on full-time active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

The Board remanded the case in February 2011 for further evidentiary development, after having determined that new and material evidence had been presented to reopen the claim, and the appeal is now ready for disposition.

During the course of remand, service connection for tinnitus was granyed by the RO.  See the July 2011 rating decision.  Consequently, the appellant now has status as a Veteran for VA compensation purposes.  38 U.S.C.A. § 101(2), (24).    


FINDINGS OF FACT

A preponderance of the evidence is against a finding that the Veteran's current bilateral hearing impairment as defined by 38 C.F.R. § 3.385 is related to his period of ACDUTRA service, to include the alleged injury claimed to have occurred therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by ACDUTRA service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Neither the Veteran nor his representative has alleged or demonstrated any prejudicial or harmful error in VCAA notice and, as will be explained below, the Board finds no prejudicial or harmful notice error has been shown in this case.

Upon review of the record, the Board concludes that the Veteran was provided with proper VCAA notice prior to the June 2008 rating decision, in a February 2008 VCAA notice letter, for reasons explained below. 

Specifically, in the February 2008 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence VA would attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service-connected disability compensation benefits for his claimed disorder, and described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain (and would make reasonable efforts to obtain) on the Veteran's behalf in support of the claim.  The RO further provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and an effective date once service connection has been established, which effectively satisfied the Dingess notice requirements with respect to the issue on appeal.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the March 2009 SOC, and the July 2011 SSOC, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In regard to VA's statutory duty to assist in claims development, the Board initially notes that there are no service treatment records (STRs) in the claims file.  The Board is aware that when service records are unavailable through no fault of the Veteran, such as in this case, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  

The RO had previously requested the service medical records in September 2003; however, the response was that no medical records were on file.  The RO also sent a letter to the Veteran in January 2004 notifying him that they attempted to obtain his STRs from the Marine Corps but had not received "a meaningful reply."  Consequently, the RO assumed that the records were lost, misplaced, or otherwise unavailable for review.  The January 2004 letter also advised the Veteran to provide any evidence he might possess to support his claim for bilateral hearing loss, and specifically cited copies of his STRs as the best type of evidence.  The October 2005 hearing transcript notes that the Veteran reported to the undersigned that he had no pertinent records.  

The RO again sent correspondence to the Veteran in January 2006, asking him to provide certain information in order to help VA take further action on his claim.  The Veteran responded in correspondence received in February 2006.  In August 2006 correspondence, the RO explained that it had requested copies of the Veteran's disability records from Social Security and had made another attempt in trying to obtain his missing STRs.  The record reflects that the National Personnel Records Center (NPRC) responded in September 2006 that the whereabouts of the Veteran's STRs were unknown.  The NPRC had previously responded that the disposition of the Veteran's STRs was unknown.  In addition, at the December 2010 videoconference hearing, the Veteran's representative indicated that the location of the records for the Veteran from the Oak Knoll Naval Hospital, where he reportedly underwent the audiological examination at issue during his ACDUTRA service, was unknown.  See hearing transcript, page 17.  Although the RO did not specifically note in writing that further attempts to locate the Veteran's STRs would be futile, it is clear from the multiple negative NPRC responses of record that all efforts to obtain the missing records have been exhausted and any further attempts to locate the missing records would be futile.  Thus, a remand to secure a formal finding of unavailability would unnecessarily delay the adjudication of the Veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the appellant, but merely additional burdens on VA and unwarranted delay). 

The Board additionally notes that the claims file contains all available evidence pertinent to this claim.  VA has requested records identified throughout the claims process, as will be explained below.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorder and the record contains sufficient evidence to make a decision on the claim.  The judicial caselaw does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In addition, the Veteran was afforded with an audiological examination in connection with his claim in April 2011, pursuant to the Board's remand.  The April 2011 audiological examination report includes a medical nexus opinion regarding the likelihood of a relationship between the Veteran's hearing loss and active service.  The audiologist, who provided the opinion on the relationship between the claimed disorder and service, based her opinion on review of the claims folder, knowledge of medical principles pertaining to auditory matters, and her examination and interview of the Veteran.  The audiologist provided a sound rationale in support of her conclusion.  For the foregoing reasons and for reasons discussed below, the Board finds that the April 2011 audiological examination report is adequate for the purposes of this adjudication. 

Further, post-service treatment records adequately identified as relevant to the claim have been submitted or obtained, to the extent possible, and are associated with the claims folder.  In this regard, the Board notes that no treatment records from the private hearing aid center identified by the Veteran were obtained despite the Veteran's May 2011 request for records pursuant to the Board's remand.  See May 4, 2011, letter to the hearing aid center.  However, since there are letters from the hearing instrument specialist who examined the Veteran, which include copies of audiograms in December 2010 and May 2011 and contain medical nexus opinions, no further efforts to obtain such records are necessary.  The Veteran's records from the Social Security Administration (SSA) are also of record.   

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Regarding any records that were unable to be obtained, the requirements of 38 C.F.R. § 3.159(e)(1) have been met.  The Board further finds that there has been substantial compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the Board will proceed with appellate review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran seeks entitlement to service connection for bilateral hearing loss, on the basis that he was sustained injury to his ears during ACDUTRA service.  He specifically contends that fluid and compressed air were injected into his ears during his April 1979 induction examination, and caused hearing loss.  He asserts that he had severe pain in his left ear after the examination, which subsided in about two weeks.  He also reports that he was found to have 80% hearing loss in his left ear five months later during the November 1979 entrance examination (he was reportedly part of the delayed-entry program for the Marine Corps) and was, consequently, denied entrance into active service.  He further reports that the April 1979 induction examination report had shown normal hearing.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the medical evidence of record clearly shows that the Veteran currently suffers from a bilateral hearing impairment as defined by VA regulation, as explained below.  

As stated above, the Veteran underwent an audiological examination in April 2011, which showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
60
70
LEFT
5
5
20
75
90

Speech recognition scores with the Maryland CNC Test were 100 percent bilaterally.  

There is no indication that the audiometric results reported in the April 2011 VA audiological examination report are unreliable or otherwise inadequate.  Thus, the above evidence establishes a diagnosis of a current bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (Court held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative).

Because the medical evidence clearly establishes that the Veteran has a current bilateral hearing impairment, the Board will next consider whether the evidentiary record supports in-service incurrence.

The Veteran contends that fluid and compressed air were injected into his ears during the April 1979 induction examination, and he thus relates the onset of his hearing loss to his period of ACDUTRA service.  In light of the Veteran's contention, the Board is required to consider the credibility of his account of continuity of symptomatology since service in our evaluation of his claim.  

As discussed above, there are no STRs available for review.  However, in support of his claim, the Veteran has submitted lay statements from his wife, B.R., and his friend, D.H., both dated in October 2007.  

In her statement, B.R. said she met the Veteran in the early part of fall in 1979, which was during the time of his delayed enlistment in the Marines.  She recalled that the Veteran told her he had already completed the physical for enlistment in the Marines and that, during that physical, the examiner used jets of water and air in his ears, which had caused ringing in his ears and hearing problems.  

In his statement, D.H. wrote that he had known the Veteran for more than 30 years and had asked the Veteran how things went after he returned from his entrance examination in 1979.  He recalled that the Veteran informed him at that time that the examiner had squirted water into his ears and blew it out with compressed air, which caused pain and hearing loss in his ear.  

Both B.R. and D.H. are competent to report their recollections of conversations with the Veteran during the period at issue, and there is no clear indication that their statements are not credible.  

While it is notable that a classmate of the Veteran, R.S., also submitted a statement in support of the Veteran's claim dated in September 2007, he stated that the Veteran "tells me" that during an examination conducted in connection with the delayed entry program, the examiner squirt water into his ear, later blew into his ear with compressed air, and his ear became very painful for two weeks.  He also noted that the Veteran later complained of having problems with his hearing.  However, it is clear from R.S.'s use of the present tense (i.e., "tells") that he is only restating the account of events as told to him by the Veteran at the present time.  R.S. does not suggest that he had any knowledge of the alleged incident and symptomatology from the time that they reportedly occurred.  Therefore, his statement is afforded little probative value by the Board.

Also, the Veteran has submitted favorable medical opinions from a hearing instrument specialist, E.V., employed at a private hearing aid center in support of his claim.  In a December 2010 letter, E.V. noted that the Veteran had come into his office for a hearing test "last week" and wondered whether it was possible that a past incident might have caused his hearing loss.  The Veteran reportedly described an incident involving a clinician clearing his ears with some type of compressed air, causing extreme pain and followed by intense ringing in his ears.  E.V. wrote that the audiogram was representative of some type of acoustic trauma, and that it is as likely as not that the incident caused the resulting hearing loss.    

In a May 2011 letter, E.V. wrote that he had performed a hearing test on the Veteran a few months before, and the test results indicated acoustic trauma when a clinician reportedly blew his ear canals out with compressed air. 

However, for reasons discussed below, the Board finds that a preponderance of the evidence weighs against a finding that the Veteran's current hearing loss is related in any way to his period of ACDUTRA service.

While the Veteran has reported that the onset of his hearing problems occurred during his ACDUTRA service, the first evidence of record referable to a hearing impairment was many years after separation from ACDUTRA service.  Indeed, the earliest indication of a bilateral hearing impairment contained in treatment records is shown in September 2003, approximately 24 years after his separation from ACDUTRA service.  See also 38 C.F.R. § 3.303(b); see Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim). 

Also, the Veteran is not shown to have mentioned or complained of hearing loss allegedly related to ACDUTRA service until he filed his claim for compensation benefits in September 2003.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).

Further, the Board notes that the April 2011 VA audiological examiner concluded that current hearing loss is "less likely as not" (i.e., to less than a 50/50 degree of probability) caused by or a result of incidence in-service involving compressed air blown into both of the Veteran's ears.  She explained that the configuration of the Veteran's current hearing loss is consistent with noise exposure, and the Veteran was a truck driver for 30 years.  She stated that it is even more significant that the hearing acuity in the Veteran's left ear is worse than his right ear, which is consistent with truck driving because the driver is exposed to more noise on the left side while driving.  She also noted that configuration of the findings related to his hearing is notched at 4000 Hz, which is also consistent with noise exposure as a cause, although the Veteran denied excessive noise exposure while in the military.  She further noted that the Veteran complained of compressed air blown into his ears, which creates more of a barotrauma and usually affects the low frequency hearing acuity if any damage would be seen at all.  The examiner noted that the Veteran has excellent hearing in the low-frequency range, which is well within normal limits bilaterally.  She then concluded that the Veteran's hearing loss is more likely due to 30 years of occupational noise exposure as a truck driver after his brief period of service. 

The Board notes that the April 2011 VA audiological examiner provided a sound rationale for her conclusion based on consideration of the Veteran's history of noise exposure and hearing problems as documented in the claims folder and informed by the Veteran at the examination, and relevant medical principles as it relates to the configuration of his demonstrated hearing loss.  For these reasons, the Board affords her opinion significant probative value.

While the Board has also considered the above medical opinions provided by E.V., we find the opinion of the April 2011 VA audiological examiner more persuasive.  First, the examiner has superior expertise and training in auditory matters than E.V.  Second, it does not appear that E.V. had adequate information and data on which to formulate his opinion.  Although he said that the Veteran's hearing loss configuration indicates some type of acoustic trauma, he only discussed the alleged incident during ACDUTRA service, as described by the Veteran, as the potential cause of his hearing loss.  There is no indication that he was aware of, or considered, the Veteran's lengthy history of occupational noise exposure as a truck driver.  For these reasons, the VA audiological examiner's opinion is afforded greater probative value.

Regarding the lay statements of record, the Board notes that both B.R. and D.H. are competent to report their recollections of conversations with the Veteran during the period at issue wherein he stated that he experienced pain and hearing loss after having compressed air and fluid injected in his ears as part of his ACDUTRA induction examination.  Also, the Veteran himself has competently reported that he had fluid and compressed air injected into his ears as part of the induction examination and subsequently experienced pain and hearing loss.  He has further competently stated that he was denied enlistment into active duty due to a finding of hearing loss, but did not want a disability rating or to file a claim for disability benefits at that time for fear that it would be an impediment to employment, but has experienced a continuity of symptomatology since that time.  

It is notable that the Veteran's wife, B.R., also wrote that the Veteran had told her that he had experienced ringing in his ears and hearing problems ever since the alleged incident that occurred at the induction examination. 

Upon consideration of the entire evidentiary record, we do not find the lay evidence, particularly as it relates to the Veteran reportedly having been denied entrance into active duty service due to a finding of a hearing impairment and experiencing a continuity of symptomatology since ACDUTRA service, to be credible.  While we recognize that there are no STRs available for review in this case, the evidentiary record is silent for any reference to hearing loss until more than two decades after ACDUTRA service.  In addition, the Veteran had significant occupational noise exposure as a truck driver over a period of 30 years after service, and the April 2011 VA audiological examiner attributed the Veteran's hearing loss to his occupational noise exposure rather than his period of ACDUTRA service.  She particularly noted that the Veteran's left ear is worse than the right, which is consistent with the pattern of noise-induced hearing loss demonstrated by truck drivers.  We particularly find this evidence to be persuasive, and afford it greater probative value than the lay evidence.  Further, to the extent that the Veteran has reported experiencing a ringing in the ears since service, it is observed that he is already in receipt of service-connected compensation benefits for tinnitus.       

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing impairment was incurred during active military service.  Thus, service connection is not warranted, and the appeal must be denied.    
    
In reaching this conclusion, the Board has considered 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, mandating that reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable herein.  Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


